UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 29, 2016 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number001-32207 Sigma Designs, Inc. (Exact name of registrant as specified in its charter) California 94-2848099 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 47467 Fremont Boulevard, Fremont, California 94538 (Address of principal executive offices including Zip Code) (510) 897-0200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ☑ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ☐ Accelerated filer ☑ Non-accelerated filer ☐ Smaller reporting company ☐ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ☐ No ☑ As of November 30, 2016, the Company had 37,821,557shares of Common Stock outstanding. 1 SIGMA DESIGNS, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE THREE MONTHS ENDED OCTOBER 29, 2016 TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION Item 1. Unaudited Condensed Consolidated Financial Statements Unaudited Condensed Consolidated Balance Sheets as of October 29, 2016andJanuary 30, 2016 3 Unaudited Condensed Consolidated Statements of Operations for the three and nine months ended October 29, 2016 and October 31, 2015 4 Unaudited Condensed Consolidated Statements of Comprehensive (Loss) Income for the three and nine months ended October 29, 2016 and October 31, 2015 4 Unaudited Condensed Consolidated Statements of Cash Flows for the nine months ended October 29, 2016 and October 31, 2015 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 PART II. OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Mine Safety Disclosures 32 Item 5. Other Information 32 Item 6. Exhibits 32 Signatures 33 Exhibit index 34 2 PART I.FINANCIAL INFORMATION ITEM1.UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIGMA DESIGNS, INC. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) October 29 , 6 January 30 , 6 ASSETS Current assets Cash and cash equivalents $ $ 63,790 Short-term marketable securities 4,805 Restricted cash 900 Accounts receivable, net of allowances of $2,098 as of October 29, 2016 and $2,002 as of January 30, 2016 30,362 Inventory 26,709 Prepaid expenses and other current assets 14,085 Total current assets 140,651 Long-term marketable securities - Software, equipment and leasehold improvements, net Intangible assets, net Goodwill Deferred tax assets Long-term investments Other non-current assets Total assets $ $ 216,669 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Accounts payable $ $ Accrued compensation and related benefits Accrued liabilities Total current liabilities 48,173 Income taxes payable Long-term deferred tax liabilities - Other long-term liabilities Total liabilities 63,864 Commitments and contingencies (Note 8) Shareholders’ equity Preferred stock; no par value, authorized 2,000,000 shares, none issued and outstanding - - Common stock and additional paid-in capital; no par value; 100,000,000 shares authorized; 42,476,455 issued and 37,800,706 outstanding as of October 29, 2016 and 41,424,377 issued and 36,748,628 outstanding as of January 30, 2016 Treasury stock, at cost, 4,675,749 shares as of October 29, 2016 and January 30, 2016 ) ) Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders ’ equity 152,805 Total liabilities and shareholders ’ equity $ $ 216,669 See the accompanying Notes to Unaudited Condensed Consolidated Financial Statements 3 SIGMA DESIGNS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three Months Ended Nine Months Ended October 29 , 6 October 31 , 5 October 29 , 6 October 31 , 5 Net revenue $ $ 61,581 $ $ Cost of revenue 30,794 Gross profit 30,787 Operating expenses Research and development Sales and marketing General and administrative Impairment of IP, mask sets and design tools - Total operating expenses Income (loss) from operations ) Gain on sale of development project - - Interest and other income (expense), net 37 ) Income (loss) before income taxes ) Provision for income taxes Net income (loss) $ $ $ ) $ Net income (loss) per common share : Basic $ $ $ ) $ Diluted $ $ $ ) $ Shares used in computing net income (loss) per share: Basic Diluted SIGMA DESIGNS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE ( LOSS ) INCOME (In thousands) Three Months Ended Nine Months Ended October 29 , 6 October 31 , 5 October 29 , 6 October 31 , 5 Net income (loss) $ $ $ ) $ Other comprehensive (loss) income: Change in currency translation adjustments, net of tax ) Change in unrealized (losses) gains on marketable securities, net of tax (9 ) ) 43 ) Other comprehensive (loss) income ) ) 26 ) Comprehensive (loss ) income $ ) $ $ ) $ See the accompanying Notes to Unaudited Condensed Consolidated Financial Statements 4 SIGMA DESIGNS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Nine Months Ended October 29, 2016 October 31, 2015 Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depreciation and amortization Stock-based compensation Provision for excess and obsolete inventory (Recovery of) provision for sales returns, discounts and doubtful accounts ) Deferred income taxes ) ) Impairment of IP, mask sets and design tools Impairment of investment Other non-cash activities ) ) Changes in operating assets and liabilities: Accounts receivable ) ) Inventory ) Prepaid expenses and other current assets 98 Other non-current assets ) ) Accounts payable ) Accrued liabilities, compensation and related benefits ) Income taxes payable ) Other long-term liabilities ) Net cash provided by operating activities Cash flows from investing activities: Restricted cash - Purchases of marketable securities - ) Sales and maturities of marketable securities Purchases of software, equipment and leasehold improvements ) ) Purchases of IP ) ) Reimbursement of costs related to purchased IP - Net cash received in connection with acquisition - Issuance of short-term promissory notes - ) Net cash used in investing activities ) ) Cash flows from financing activities: Employee payroll taxes paid related to net share settlement of restricted stock units ) ) Proceeds from exercises of employee stock options and stock purchase rights Net cash provided by financing activities Effect of foreign exchange rate changes on cash and cash equivalents ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents , beginning of period Cash and cash equivalents , end of period $ $ Supplemental disclosure of cash flow information: Cash paid for income taxes $ $ See the accompanying Notes to Unaudited Condensed Consolidated Financial Statements 5 SIGMA DESIGNS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Organization and summary of significant accounting policies Organization and nature of operations: Sigma Designs,Inc. (referred to collectively in these unaudited condensed consolidated financial statements as “Sigma,” “we,” “our”, “the Company” and “us”) is a provider of intelligent media platforms for use in a variety of ever-growing devices from home entertainment and security systems to energy management appliances. We sell our products into two primary target markets which are the Internet of Things Devices (“IoT Devices”) and Connected Smart TV Platforms markets. Our integrated semiconductor solutions serve as the foundation for some of the world’s leading consumer products, including televisions, set-top boxes and wired connectivity solutions which are primarily targeted for the Connected Smart TV Platforms market, and consumer electronics sold in the IoT Devices market. A majority of our primary products are semiconductors that are targeted toward end-product manufacturers, Original Equipment Manufacturers, or OEMs, and Original Design Manufacturers, or ODMs. We derive a portion of our revenue from licensing and other activities, including licensing of our software development kits, engineering support services for hardware and software, engineering development for customization of chipsets and other accessories. Basis of presentation:
